Citation Nr: 0207513	
Decision Date: 07/10/02    Archive Date: 07/17/02

DOCKET NO.  94-43 250	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to service connection for a back disorder.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. L. Krasinski, Counsel


REMAND

The veteran served on active duty from July 1971 to July 
1975, January 1976 to September 1976, and from July 1979 to 
October 1979.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.  

The veteran testified at an RO hearing in May 1997 and in 
September 1997, he testified at a personal hearing before the 
undersigned Board Member in support of his application to 
reopen his claim for service connection for a back disorder.  
Copies of the transcripts are of record.  

A March 1998 Board decision determined that new and material 
evidence had been submitted to reopen the claim and the case 
was remanded to the RO for de novo adjudication.  Thereafter, 
in October 1998 the Board denied the claim on a de novo 
basis.  That decision was vacated upon appeal to The United 
States Court of Appeals for Veterans Claims (Court) by a May 
2001 Order and the case was remanded to the Board for 
readjudication in light of the Veterans Claims Assistance Act 
of 2000.  

Subsequent to the Board's prior adjudication of this case and 
also subsequent to the Court's remand of the case to the 
Board, the veteran has submitted additional evidence.  This 
evidence includes information submitted by the veteran in 
April 2002, consisting of of statements by Dr. G.M. dated in 
September 1998, September 2000, November 2001, March 2002, 
and April 2002, and a statement by Dr. T.B. dated in July 
1997.  Moreover, the Board notes that in a March 2002 
statement, the veteran requested a hearing before a decision 
review officer at the Houston, Texas RO.  

Review of the record reveals that the veteran was afforded a 
hearing before the undersigned Board member in September 
1997.  He was also afforded a hearing before the RO in May 
1997.  Under most such circumstances, the Board might 
consider that the veteran has already been afforded his right 
to a hearing on the issue on appeal, at both the original 
adudication and appellate levels.  See 38 C.F.R. §§ 3.103(c), 
20.700(a) (2001).  However, because of the posture of this 
case, which is on remand from the Court, and in light of the 
submission of a number of pieces of additional evidence since 
the claim was initially adjudicated and since the case was 
returned to the Board, the Board believes that in this case, 
the veteran should be afforded the additional opportunity for 
a hearing before regional office personnel.  

Accordingly, this case is REMANDED for the following:

1.  The RO should afford the veteran the 
opportunity to appear at a local hearing 
before RO personnel.  

2.  Thereafter, the RO should readjudicate 
this claim.  If the benefit sought on 
appeal remains denied, the appellant and 
the appellant's representative, if any, 
should be provided a supplemental 
statement of the case (SSOC).  The SSOC 
must contain notice of all relevant 
actions taken on the claim for benefits, 
to include a summary of the evidence and 
applicable law and regulations considered 
pertinent to the issue currently on 
appeal.  The requisite period of time 
should be allowed for response.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2001) (Historical and 
Statutory 

Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



		
	D. C. Spickler
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2001), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2001).





